Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2017

                                     No. 04-17-00189-CV

                                     Robert MARTINEZ,
                                          Appellant

                                               v.

                                    Emilia C. MARTINEZ,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06633
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
        Appellant Robert Martinez is currently an inmate and is acting pro se in this appeal
pertaining to his petition for divorce.
         On February 28, 2017, the trial court granted Appellant’s motion for continuance and set
his trial for July 24, 2017. On March 30, 2017, Appellant filed a notice of appeal citing cause
number 2016-CI-06633. His notice complains he has been denied the following:
          appointment of counsel in his civil trial,
          subpoena process,
          documents, transcripts from case number 2008-CI-01073,
          rendition of case number 2008-CI-01073,
          findings of fact and conclusions of law,
          adequate law library,
          equal and fair access to the courts,
          equal protection of the law,
          due process protection, and
          discovery.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). The appellate record does not appear to contain an appealable order or final judgment.
       We ORDER Appellant to show cause within FIFTEEN DAYS of the date of this order
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If
Appellant does not timely file written proof as ordered, this appeal will be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court